Title: John Adams to Thomas Barclay, 16 May 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          Paris 16th. May 1784—
        
        Last Night I received your letters of the 10th.  and 11th. Inst: and am sorry you had the Trouble of writing to me about the Bills, which was owing to a Misstake made by the Gentlemen at Amsterdam— In place of sending My letter to your Care, they address’d you directly on the subject— Immediately on receipt of your resolution respecting the House at Auteuil, I gave Notice to the owner that I Cou’d not go on with the Engagement, I had made him written proposals which he accepted, But the Tradespeople were not begun to work, and I do not Expect it will be attended with any Expence—
        I am Sincerely Dear Sir / Your very obed serv.
        
          Thos Barclay
        
      